UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7783


SAMUEL EDDIE PHEASANT,

                    Petitioner - Appellant,

             v.

WARDEN ANTONELLI, FCI Williamsburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:18-cv-01516-JMC)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Eddie Pheasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Eddie Pheasant, a federal prisoner, appeals the district court’s order

accepting the magistrate judge’s recommendation and denying relief on Pheasant’s 28

U.S.C. § 2241 petition in which he sought to challenge his convictions by way of the

savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his

convictions in a traditional writ of habeas corpus under § 2241 if a § 2255 motion would

be inadequate or ineffective to test the legality of his detention. Here, the district court

correctly determined that Pheasant may not challenge the validity of his convictions

through a § 2241 petition, as the conduct for which he was convicted remains criminal.

See In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). Accordingly, we deny Pheasant’s

motion for appointment of counsel, and we affirm for the reasons stated by the district

court. Pheasant v. Antonelli, No. 6:18-cv-01516-JMC (D.S.C Nov. 19, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2